DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Weyer on 09/15/2021.

IN THE CLAIMS: 

Amend claims 1, 6 and 9, as following:

1.	(Currently Amended) A clothing article having a cup part,
the clothing article comprising:
a front part including the cup part;
a rear part; and
between 65 to 80%, and
a bust part of the front part, the shoulder strap, and a region in the rear part extending in a predetermined width from a center of the rear part includes a double-layer elastic material, 
the front part, the shoulder strap, and the region in the rear part not including the bust part.

Regarding claim 6. (Currently Amended) The clothing article according to claim 1, wherein in a region of the front part that is less prone stretch than the remainder of the front part, a region from a lower end of the cup part toward 

9.	(Currently Amended) The clothing article according to claim 1, wherein
a double-layer zone in the rear part extends left to right from a center of the rear part and has a width set at between 30% 

Claims 1-4, 6, 8-9 are allowed over prior art of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Timothy K Trieu/Primary Examiner, Art Unit 3732